On the Merits.
The charter of the city of Monroe was not offered in evidence, but it is not pretended that it confers, or could confer, authority upon that municipality to engage in the business of conducting a theatre, and, apart from the fact that, as a municipal corporation, it has no legal capacity to engage in such business, it is, manifestly, unjust for it to do so, in competition with a taxpayer from whom it exacts © license which it does not, itself, pay. But, passing from these questions, we find that this business, objectionable for the reasons stated, is carried on in a building constructed, in part, with money especially dedicated to the erection of a school house. It may very well be questioned whether the citizens who voted to tax themselves for the, latter purpose would have consented to do so for the purpose of establishing a combination school house and theatre. There are many excellent people who disapprove of theatres entirely, and there are others who disapprove of © combination which brings little boys and girls attending school in such daily juxtaposition with flaring posters and theatrical movement as must result from having the school and1 the theatre in the same building. And it would be a breach of faith to permit the money voted by either of these classes of citizens for the one purpose to be used for the other.
*682The proposition, upon which the learned counsel for the defendants rely may be fairly stated in the following excerpt from the brief filed by them, which includes an expression from the Supreme Court of’ Massachusetts in what is assumed to he an analogous case, to-wit:
“In the case of Warden vs. New Bedford, 41 Am. Dec. 185, it was-contended that a city or town has no power to let public buildings for' private uses. The Supreme Court of Massachusetts said: ‘ The ground, is untenable. The city could not erect buildings for business or speculative purposes, but, having a city hall, built in good faith and used for municipal proposes, it has the right to allow it to be used, incidentally, for other purposes, either gratuitously, or for ai compensation. Such a use is within its legal authority, and is common in most of our cities and towns.’ ”
We find no reason to dissent from the views thus expressed, and have-little doubt that they were appropriate to the case decided. It does-not appear, however, that the building there in question had been erected wholly or in part, with the proceeds of a tax levied under a-provision of the constitution of the state which specifically controlled its destination. Nor does it appear that the “ incidental ” use of the-property which was sanctioned was inconsistent -with, or prejudicial to,, the purpose to subserve which the building bad been constructed,, whereas, in the case before us, $20,000 of tbe money used was specifically voted for a school building, and it can hardly be said that the use which the defendants propose to make of the building, as constructed, is “ incidental,” since tbe idea is to keep it filled with theatrical attractions as long as the season lasts, merely regulating the performances so as not, actually, to prevent the school exercises from being conducted, there being, -also, strong evidence in tbe record to the effect that this-method of administering the building is highly dtetrimental to the purpose for which it was erected. Upon this latter point, we quote the language of the distinguished president of tbe State Normal School,, at Natchitoches, examined as ai witness in this case, to-wit:
“I have had twenty-five years’ experience in teaching. * * * 'The State Normal School ¡of Louisiana has an. assembly hall, or auditorium, in the same building as the class rooms. To lease this assembly hall to any private person, or corporation, for .the purpose of a> public .theatre, or opera house, would have a disastrous effect upon the-conduct, discipline and influence of the institution. The reasons for *683above statement * * * are as follows: (a) Tbe room is needed at -all times for school purposes; is used for morning exercises, general announcements, school lectures, ealisthenie drill, and chorus practice, qnd is a study hall for all students who are not in recitation. Outside of school hours, it is used for piano and school practice, class meetings, Y. M. O. A. meetings, club meetings, gymnastic drill, receptions and social gatherings of students and teachers, and union meetings of the literary societies. To lease this room to outside parties would deprive the school of all these uses for it. (b) The presence in the building of persons who are not familiar with the requirements of the school, and not subject to its control, would! interfere with discipline and interrupt class work, (c) Some of the persons connected with traveling theatre companies are objectionable in character and conduct, (d) Some of the persons who would attend a public theatre here are of disorderly habits, defacing furniture, marring the walls, soiling the floors, and meddling with, or injuring, apparatus or other movable property, (e) A school building stands for the sole purpose of training young people, intellectually, morally and socially; it should be the student’s temple of correct taste, right conduct and pure ethics. Whatever is morbid or unwholesome should be kept out of the school house. To use part of the school building for. a public theatre is objectionable for the same reason that it would be objectionable to use part of it for a hospital, or a saloon, or'a jail; that is to say, such a use degrades the building by associating school work with the morbid aspects of life. * * * I have seen the Monroe high school building. I have never been inside the building since it was completed and occupied. I do not know all the conditions that exist in the building, and I cannot, therefore, give a positive statement of the effect in this instance. But I do not hesitate to say that the leasing of any part of any school building for use-as a theatre would have a harmful effect on the school conducted in the' building. * * * I am a great admirer ,of the theatre, and attend every theatre that I have « chance to attend, when either a play of merit or an actor of ability is presented.”
The opinions of the principal of the Ouachita High School and of a. prominent citizen of Monroe, who was for some years a teacher, are to-the same effect. Upon the other hand, the principal of the Monroe High School gives a qualified approval of the use of the building for theatrical purposes. Thus, being asked whether he was willing to *684swear that it had no harmful effect upon the city school, he answered: “ I can safely say that it has not, up to date, had any harmful effect. I haven’t noticed any. I can’t say what will take place in the future, hut I haven’t noticed any.”
And the mayor and mayor pro tem. seem to he of the same ¡opinion. Considering the case in the light of this testimony, the least that we can say is, that, whereas we know that the qualified voters of the city of Monroe voted to tax themselves for the puipose of erecting a school house, we have no assurance that they would have so voted if they had been informed that the building to be erected would be used as a theatre, as well, and that we should not consider that they were fairly treated! if the property for which they are still paying, year- by year, should be permitted to be used for a purpose not intended by them and of which, in all probability, some, if not a majority, of them would disapprove. In expressing this conclusion, we do not wish to be understood as going to the extreme of 'holding that the city authorities may not make such casual and incidental use of the building in question, not inconsistent with, ¡or prejudicial to, the main purpose for which it was erected, as they may deem advisable, nor as holding that changed conditions in the future may not justify them in devoting it to some other purpose.
The question here presented is, whether they have the legal right, at this time, to make use of it, or any part of it, for the purpose of maintaining a theatre therein, or of giving theatrical performances, as a business, and this question we decide in the negative.
It is, therefore, ordered, adjudged and decreed, that the judgment appealed! from be annulled, ¡avoided and reversed, and that there now be judgment in favor of the plaintiffs and against the defendants, the City of Monroe and Tom Stewart & Co., decreeing fictitious and simulated the pretended contract of lease between said parties and perpetually enjoining and restraining them', or either of them, from further operating, or pretending to operate, thereunder. It is further ordered and adjudged that said defendants pay the costs in both courts,
Blanchard, J., takes no part.-
Rehearing refused.